Citation Nr: 1811847	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO. 14-24 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder.

2. Entitlement to service connection for a thoracolumbar spine disorder.

3. Entitlement to service connection for a cervical spine disorder. 

4. Entitlement to service connection for a neurological disorder affecting the bilateral upper extremities.

5. Entitlement to service connection for a neurological disorder affecting the bilateral lower extremities. 

6. Entitlement to service connection for a bilateral hip disorder.

7. Entitlement to service connection for a bilateral leg disorder, to include a bilateral knee disorder. 


8. Entitlement to service connection for a right ankle disorder. 

9. Entitlement to service connection for a bilateral foot disorder. 

10. Entitlement to an increased disability rating for service connected sinusitis, currently rated as noncompensable prior to May 5, 2015, and 10 percent thereafter.


ORDER

Service connection for a left Shoulder disorder is denied. 

Service connection for a thoracolumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a neurological disorder affecting the bilateral upper extremities is denied.

Service connection for a neurological disorder affecting the bilateral lower extremities is denied.

Service connection for a bilateral hip disorder is denied.

Service connection for a bilateral leg/knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a bilateral foot disorder is denied.

Prior to May 5, 2015, a compensable disability rating for the service-connected sinusitis is denied. 

Since May 5, 2015, a disability rating in excess of 10 percent for the service-connected sinusitis is denied. 


FINDINGS OF FACT

1. Left shoulder arthritis did not become manifest to a degree of 10 percent or more within one year of service separation; a left shoulder disorder is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

2. Thoracolumbar spine arthritis did not become manifest to a degree of 10 percent or more within one year of service separation; a thoracolumbar spine disorder is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

3. Cervical arthritis did not become manifest to a degree of 10 percent or more within one year of service separation; a cervical spine disorder is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

4. A neurological disorder affecting the upper extremities is not listed among the diseases for which the presumption of service connection for certain chronic diseases; a neurological disorder affecting the bilateral upper extremities is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

5. A neurological disorder affecting the lower extremities is not listed among the diseases for which the presumption of service connection for certain chronic diseases; a neurological disorder affecting the bilateral lower extremities is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

6. Hip arthritis did not become manifest to a degree of 10 percent or more within one year of service separation; a bilateral hip disorder is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

7. Knee arthritis did not become manifest to a degree of 10 percent or more within one year of service separation; a bilateral leg/knee disorder is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

8. Right ankle arthritis did not become manifest to a degree of 10 percent or more within one year of service separation; a right ankle disorder is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

9. Foot arthritis did not become manifest to a degree of 10 percent or more within one year of service separation; a bilateral foot disorder is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities.

10. Prior to May 5, 2015, the Veteran's sinusitis was manifested by no non-incapacitating episodes in a 12-month period characterized by headaches, pain, purulent discharge or crusting; and, no incapacitating episodes requiring prolonged antibiotic treatment.

11. Since May 5, 2015, the Veteran's sinusitis has been manifested by 5 non-incapacitating episodes of sinusitis over a 12-month period characterized by headaches, pain and purulent discharge or crusting; and, 1 incapacitating episode of sinusitis requiring prolonged antibiotic treatment. 





CONCLUSIONS OF LAW

1. A left shoulder disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; left shoulder arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2. A thoracolumbar spine disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; thoracolumbar spine arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3. A cervical spine disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; cervical spine arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

4. A neurological disorder affecting the bilateral upper extremities was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2017).

5. A neurological disorder affecting the bilateral lower extremities was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307 (2017).

6. A bilateral hip disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; bilateral hip arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

7. A bilateral leg/knee disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; bilateral knee arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

8. A right ankle disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; right ankle arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

9. A bilateral foot disorder was not incurred in service and is not proximately due to, a result of, or aggravated by a service-connected disability; bilateral foot arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

10. Prior to May 5, 2015, the criteria for a disability rating in excess of 0 percent for sinusitis were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 6512 (2017).

11. Since May 5, 2015, the criteria for a disability rating in excess of 10 percent for sinusitis have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.97, Diagnostic Code 6512 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from December 1974 to December 1977, and from March 1983 to February 1986. 

This appeal comes before the Board of Veterans' Appeals (Board) from August 2012 and May 2014 rating decisions of the RO in Detroit, Michigan.

In September 2017, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). The Veteran was informed of the basis for the RO's denial of her claims and she was informed of the information and evidence necessary to substantiate each claim. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

The Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case. She provided a waiver of her right to have the appeal remanded to the RO for initial consideration of this evidence with respect to certain evidence submitted at the Board hearing. 

Regarding other evidence not specified in the waiver, a recent amendment to governing law (38 U.S.C.A. § 7105) stipulates that, with respect to claims for which a substantive appeal is filed on or after the date that is 180 days after the Aug. 6, 2012, date of the enactment of the amendment, i.e., February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence. As the current appeal was perfected by a substantive appeal received on July 14, 2014, the Board will consider this evidence in the first instance.

The Board has considered whether the rating claim on appeal encompasses a claim of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). However, while the Veteran maintains that her sinusitis impacts her employability, the evidence does not suggest that this condition has rendered her unable to secure or follow a substantially gainful occupation. Moreover, the conditions on appeal were agreed to at the Board hearing, and they do not include TDIU entitlement. 

Entitlement to service connection for a left shoulder disorder.

Entitlement to service connection for a thoracolumbar spine disorder.

Entitlement to service connection for a cervical spine disorder. 

Entitlement to service connection for a neurological disorder affecting the bilateral upper extremities.

Entitlement to service connection for a neurological disorder affecting the bilateral lower extremities. 

Entitlement to service connection for a bilateral hip disorder.

Entitlement to service connection for a bilateral leg disorder. 

Entitlement to service connection for a right ankle disability. 

Entitlement to service connection for a bilateral foot disability. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). 

A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

In written argument submitted with her claim, the Veteran noted that she did not have peripheral neuropathy in service, but it progressed slowly over the years. While serving, she described being exposed to toxins, oils, grease, unburned fuel, heavy metals, lead, hazardous waste, solvents, antifreeze, cleaners, exhaust fumes, and inclement weather. She was under stress and had to meet deadlines. Repeated activities caused her pain and strain in the back, neck, spine, legs, hands, feet, buttocks, and other parts of the body. She engaged in lifting, bending, stooping, squatting, standing, running, marching, pushing, pulling, jumping, grasping things, removing and replacing heavy equipment, etc. She described working on vehicles, lying on the ground on cold concrete floors, working in the mechanic shop and on the cold ground in inclement weather conditions, working around toxins, lifting over 70 pound winches, hooking up inoperable vehicles/tracks to be towed, turning wrenches and tools, manual and electric, to tighten and loosen bolts and screws, etc. repairing and replacing engines and transmissions using manual hoists to install them, replacing drive shafts, differentials, axles, steering and suspension systems, and rebuilding components, etc. As a teletype operator, she described typing for long periods on the teletype machine, which she believes caused carpal tunnel syndrome affecting the upper extremities. 

Service treatment records reveal that the Veteran was treated for complaints of back pain and joint aches, as well as neuritis, but that she was clinically normal with respect to all pertinent systems at service separation and several years after service separation. 

A January 22, 1975, Clinical Note reveals complaint of week ankles that give-way while she is running. Examination revealed no swelling, redness or tenderness and normal range of motion. The assessment was normal findings. The Veteran was advised to practice ankle strengthening exercises. 

A February 5, 1975, Clinical Note reveals complaint that the Veteran's right arm was numb. These symptoms had existed for 1 week. No abnormalities were noted on physical examination of the right arm. The assessment was neuritis. 

A May 8, 1975, Clinical Note reveals complaint of back pain with sudden movements for 2 weeks. There was no recent injury or trauma. There was no radiating pain. The assessment was a low back strain. The Veteran was prescribed pain medication and physical therapy. 

A March 11, 1976, Clinical Note reveals complaint of low back and stomach pains and possible constipation for 3 days. The Veteran's back was tender to palpation, but she had full active range of motion. The assessment was a questionable urinary tract infection. 

A March 18, 1976, Clinical Note reveals the Veteran was complaining of low back pain and pain in the right leg following a car accident the day before. There was no pain to palpation along the spinous process. She was able to touch her toes and straight-leg-raise testing was unremarkable. The assessment was a lumbar strain. 

The service separation examination from the first period of active duty, in November 1977, reveals normal findings for all systems, including upper extremities, lower extremities, spine, neck, feet, and neurologic. The Veteran was assigned physical profile ratings of U-1 and L-1. The U in the physical profile stands for upper extremities. This factor concerns the hands, arms, shoulder girdle, and upper spine (cervical, thoracic, and upper lumbar) in regard to strength, range of motion, and general efficiency. The L stands for lower extremities. This factor concerns the feet, legs, pelvic girdle, lower back musculature and lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency. The number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

When examined at enrollment into her second active duty period in February 1983, findings for all systems were normal, including upper extremities, lower extremities, spine, neck, feet, and neurologic. She was assigned physical profile ratings of U-1 and L-1. A report of medical history completed by the Veteran on February 2, 1983, reveals the Veteran's account that she had no history of, or current, recurrent back pain, arthritis, rheumatism, or bursitis, trick or locked knee, painful or trick shoulder, neuritis, lameness, or bone, joint, or other deformity, or foot trouble.

A March 8, 1984, Clinical Note reveals complaint of pain in the left calcaneus when the Veteran pressed her heel down. A possible stress fracture was questioned. A subsequent bone scan revealed no stress fracture. Incidental findings were also normal for the knees and tibiae. 

The final service separation examination in January 1986, reveals normal findings for all pertinent systems, including upper extremities, lower extremities, spine, neck, feet, and neurologic. The Veteran was assigned physical profile ratings of U-1 and L-1. A report of medical history completed by the Veteran on January 14, 1986, reveals the Veteran's account that she had no history of, or current, recurrent back pain, arthritis, rheumatism, or bursitis, trick or locked knee, painful or trick shoulder, neuritis, lameness, or bone, joint, or other deformity. 

In May 1991, five years after she left active duty, an April 1991 Reserve Physical reveals normal findings for all systems, including upper extremities, lower extremities, spine, neck, feet, and neurologic. The Veteran was assigned physical profile ratings of U-1 and L-1. A report of medical history completed by the Veteran on April 4, 1991, reveals the Veteran's account that she had no history of, or current, recurrent back pain, arthritis, rheumatism, or bursitis, trick or locked knee, painful or trick shoulder, neuritis, lameness, or bone, joint, or other deformity. While the Veteran had reported a history of foot trouble in 1986, on this report, she indicated no such history.

After service, there are no pertinent complaints, treatments, or diagnoses for many years. 

An August 25, 1999, Neurological Evaluation reveals complaint of numbness and tingling in the left side of the Veteran's body, specifically the arm and leg, which had been ongoing for the prior 2 or 3 weeks. She was advised to follow up with an EEG and somatosensory potentials to further evaluate this. A September 2, 1999, EEG was interpreted as mildly abnormal (VBMS record 04/19/2011 at 59, 72).

A January 4, 2002, Neurological Evaluation reveals complaint of pain in the lower shoulders and neck. Findings were consistent with S-1 radiculopathy of the lower extremities and possible cervical radiculopathy. A March 5, 2002, Follow up Note reveals that EMG and nerve conduction studies were negative for cervical radiculopathy; however, there was evidence of left ulnar entrapment neuropathy (VBMS record 04/19/2011 at 34).

A March 18, 2002, Orthopedic Assessment reveals complaint of paresthesias and left arm numbness over the prior 6 to 8 months. The Veteran denied any injury or antecedent trauma to explain the onset of the left arm discomfort. She was nontender in the left shoulder and there was no gross asymmetry to the bilateral shoulder girdles. The assessment was mild left elbow cubital tunnel syndrome. A follow up visit on May 13, 2002, reveals a diagnosis of mild left wrist carpal tunnel syndrome (VBMS record 04/19/2011 at 13-14).
 
A March 14, 2003, MRI of the cervical spine reveals some mild bulging annulus with slight osteophyte change in the left paracentral area at C5-6, with no gross nerve impingement and some diffuse bulging annulus with slight effacement at the C4-5 level, with no nerve impingement (VBMS record 04/19/2011 at 9). 

An November 28, 2004, Clinical Note reveals complaint of right-sided numbness for the prior 4 months affecting the right leg and arm. Rule out diagnoses included small vessel stroke and multiple sclerosis or other CNS lesions (VBMS record 07/28/2011 at 10).

A July 18, 2005, MRI of the right knee was normal (VBMS record 04/19/2011 at 10).

A May 4, 2007, MRI of the cervical spine reveals there were cervical spondylitic changes noted at multiple levels. There was a very small component of central disc herniation at C3-4. There were no enhancing lesions in the cervical spinal canal or cervical spinal cord. There was no cervical spinal canal stenosis or cervical spinal cord compression and there were no normal signal changes in the cervical spinal cord (VBMS record 04/19/2011 at 7).

A September 17, 2008, Clinical Note reveals an impression of degenerative disc disease and uncovertebral spurring at the neural foramina at C5-6 and C6-7 (VBMS record 04/19/2011 at 1).

A September 17, 2008, MRI of the lumbosacral spine reveals degenerative disc disease and mild facet arthropathy at L5-S1 (VBMS record 04/19/2011 at 6).

An October 30, 2008, MRI of the cervical spine reveals left paracentral/foraminal disc herniation along with a degree of uncovertebral joint spurring with left foraminal encroachment at C5-6; left foraminal encroachment at C6-7; and, straightening of the normal cervical lordosis with degenerative changes of the cervical spine (VBMS record 04/19/2011 at 4).

A December 1, 2008, MRI of the right knee reveals degeneration of the menisci and a ruptured very small popliteal cyst (VBMS record 04/19/2011 at 11).

A March 12, 2009, Clinical Note reveals the Veteran was involved in a slip and fall incident 2 or 3 weeks prior and had onset of left arm numbness and tingling, as well as a feeling of weakness (VBMS record 04/19/2011 at 23).

A November 7, 2009, MRI reveals multilevel degenerative changes in the cervical spine and degenerative changes in the lumbar spine at L5-S1 (VBMS record 04/19/2011 at 27).

An April 15, 2010, EMG reveals no evidence of active peripheral neuropathy or radiculopathy (VBMS record 04/19/2011 at 18).

An April 22, 2011, MRI of the cervical spine reveals straightening of the cervical lordosis and moderate multilevel cervical spondylosis. Findings for the lumbar spine include mild to moderate disc degenerative disease and facet hypertrophic arthropathy at L4-5 and L5-S1 (VBMS record 04/23/2011).

A June 20, 2011, Letter from J. Femminineo, MD states the Veteran had been treated by him for significant fibromyalgia as well as degenerative disc disease in the cervical and lumbar spine. According to Dr. Femminineo, "it appears that this individual does have some degenerative disc disease that may have been in part related to the demands of her service commitment for approximately six years" (VBMS record 07/28/2011).

The Veteran's former husband submitted a statement in June 2011 attesting to his remembrance that the Veteran was in pain during her time in service. A Friend of the Veteran also submitted a statement attesting that the Veteran constantly complained of pain and radiating symptoms to the extremities, as well as weakness, and that she twisted her ankle during a run. 


A November 10, 2011, Letter from V. Hudson, MD states that the Veteran reported experiencing low back pain and foot pain as early as 1975, as well as peripheral neuritis and stiff neck. The letter continues to document the Veteran's current post-service conditions. No opinion was provided (VBMS record 11/14/2011).

The report of a December 2011 VA Examination reveals the Veteran's history of a right ankle sprain while in service with continuing pain. No current diagnosis was rendered regarding the ankles. There was no effect of any ankle condition on the Veteran's ability to work. There was a history of a lumbar sprain diagnosed approximately 20 years prior. The examiner provided no current diagnosis regarding the back. There was no effect of the condition on her ability to work. There was a history of a bilateral foot sprain diagnosed approximately 20 years prior. No current diagnosis was provided for the feet. There was no effect of the condition on the ability to work. There was a history of a right hip strain diagnosed approximately 20 years prior. No current diagnosis was provided for the hips. There was no effect of the condition on the ability to work. There was a history of a right knee strain diagnosed approximately 20 years prior. No current diagnosis was provided for the knees. There was no effect of the condition on the ability to work. There was a history of a neck strain diagnosed approximately 15 years prior. A diagnosis of cervical spondylosis was provided; however, there was no effect of the condition on the ability to work. There was a history of a right shoulder strain approximately 15 years prior, but no noted history for the left shoulder. No diagnosis was provided for the left shoulder. There was no effect of the condition on the ability to work. Although the examiner noted a diagnosis of peripheral neuropathy, there was no objective evidence of peripheral neuropathy in any extremity. There was no effect of the condition on the ability to work. The examiner opined that the Veteran's spine, peripheral neuropathy, feet, left shoulder, carpal tunnel, bilateral leg condition, right ankle, lower back, and painful joints were less likely as not caused by or a result of service. The rationale is that there was no record of treatment until 10 years after service and the service separation examination was unremarkable for the claimed conditions.


An October 26, 2017, MRI reveals less bulging of the annulus at C4-5 when compared with prior examination and no evidence of cervical central canal stenosis. Posterior annular bulging was again identified at L5-Sl. There was a small synovial cyst arising from the lateral aspect of the right L4 -L5 facet, which appeared stable. There was no evidence of lumbar canal stenosis or asymmetric disc protrusion.

An October 30, 2017, letter from J. Femminineo, MD, states that the Veteran had been seen in his office over the last greater than 8 years for ongoing neck and back pain. Imaging studies confirmed evidence of degenerative disc disease in the distal cervical and lumbar spine and recent MRI studies confirmed this. No significant spinal stenosis or neurologic compromise was noted. She did have evidence of a mild peripheral neuropathy with blunted reflexes distally in the lower extremities and some dysesthesia in the upper and lower extremities. She had been on Norco as well Neurontin for chronic neuropathic pain. She felt that her clinical condition was initiated during the course of her military in 1970s and service records suggested complaints of low back pain. Dr. Femminineo could not say with any certainty that her lumbar or cervical condition or peripheral neuropathy was incident related. The Veteran seemed to feel that the issues of low back pain began in the service and had continued since then. 

The Veteran provided testimony at a Board hearing that she injured her left shoulder in 1983 or 1984. She asserted that, because she was right-handed, her duties as a vehicle mechanic forced to lie on her left shoulder and put pressure on the shoulder as she manipulated tools. She asserted that this caused her neck and neurological symptoms in the upper extremities. She also testified that she experienced back pain during marches in basic training. 

After a review of all of the evidence, the Board finds that the claimed left shoulder disorder, cervical spine disorder, thoracolumbar spine disorder, neurological disorders of the bilateral upper and lower extremities, and bilateral hip, leg/knee, and foot disorders, are not related to service or to any service-connected disability. 


The Veteran clearly sustained service injuries to her back and her left heel, she complained of pain in her ankle without a confirmed injury, and she complained of numbness in her right arm with a corresponding diagnosis of neuritis. However, none of these injuries was identified as chronic in service. Moreover, she was provided a thorough medical examination at service separation, and another examination 5 years later, in 1991. Both examinations revealed that all systems pertinent to her current claims were clinically normal. This is persuasive evidence that she did not sustain chronic disabilities regarding any of these claims in service. 

While arthritis can be established by continuity of symptomatology after service, continuity of symptomatology requires: (1) that one of the enumerated diseases was "noted" during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the post-service disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013). 

Notation in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." While notation need not be made in medical reports, the regulation specifically states: "This rule does not mean that any manifestation of joint pain[...] in service will permit service connection of arthritis[...] first shown as a clearcut clinical entity, at some later date. 38 C.F.R. § 3.303(b).

The Board finds that there was no notation of arthritis in service, or for many years after service. The Veteran has not provided evidence of such notation, nor has she asserted that such notation occurred. As there is no competent evidence of a relationship between continuous symptoms after service and current arthritis, the provisions regarding continuity of symptomatology do not establish incurrence of chronic arthritis in service. 


There is no medical opinion, including from the private examiners from whom she requested opinions that purports to relate any current claimed disorder to service. The letters from private examiners simply recount her statements, which she also provided in hearing testimony, generally asserting that she has experienced pain in various joints since service. However, this does not establish that any current disability is causally or etiologically related to any specific injury or disease in service. Dr. Femminineo stated that the Veteran's degenerative disc disease "may have been in part related to the demands of her service commitment." However, this is an inconclusive statement. It essentially asserts that such a relationship is not impossible. The requirement to establish service connection is that the evidence in favor of causation is at least 50 percent. A medical opinion stating that the likelihood of service causation is higher than 0 percent, but not stating what the likelihood actually is, does not meet burden of proof to establish service connection. See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

The Veteran has related her own belief as to the mechanism of causation. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a disease process such as arthritis to service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires specialized training and knowledge as well as X-ray evidence. These are not matters which are capable of lay observation. Accordingly, the Veteran's lay statements, and those submitted by others in her behalf, are not competent evidence of an etiologic relationship between the claimed disorders and service. There is no question that the Veteran experienced various symptoms in service. The question is whether any current chronic disorder is related to an injury or disease in service. 

In addition, any current assertion that she had continuous or ongoing symptoms after service is in direct conflict with the 1991 examination, and the Veteran's statements on the report of medical history, in which she denied both a history of, and current, recurrent back pain, arthritis, rheumatism, bursitis, trick or locked knee, painful or trick shoulder, neuritis, lameness, foot trouble, or bone, joint, or other deformity. 

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the Veteran and her friends and family members, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). Thus, the contemporaneous nature of the statement of medical history at discharge and 5 years later in 1991 is significant. 

Furthermore, because those accounts were presented in the context of routine medical evaluations, it seems likely that she would report events carefully and accurately. The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care." Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons. Rucker v. Brown, 10 Vet. App. 67 (1997). 

In contrast to the Veteran's account at service separation, when the Veteran thereafter presented her account of ongoing symptoms in service and after service, she was seeking VA benefits rather than, or in addition to, medical treatment. The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits. While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case. See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

In this case, the Board finds reports of medical history in 1986 and 1991 to be more persuasive than the statements she and others have made in support of her claims. In so finding, the Board notes that the statements in 1986 and 1991 are consistent with, and supported by, normal concurrent physical examination reports. Her recent statements are in conflict with those reports. 

There is no question that the Veteran is competent to relate past symptoms as she remembers them. Thus, her competency of her statements as to ongoing symptoms after service is not at issue. Rather, it is the credibility of the Veteran's recent account which the Board finds is lacking. Simply put, the cited reports of medical history are more convincing than the Veteran's later statements made in support of a claim for monetary benefits. 

In sum, the Board finds that arthritis of any joint did not become manifest to a degree of 10 percent or more within one year of service separation; the claimed left shoulder disorder, cervical spine disorder, thoracolumbar spine disorder, bilateral hip disorder, bilateral knee/leg disorder, right ankle disorder, bilateral foot disorder, and neurological impairment of the bilateral upper and lower extremities, is not related to injury or disease in service and is not related by causation or permanent worsening to a service-connected disability or disabilities. In light of these findings, the Board concludes that service connection for the claimed disorders is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to an increased disability rating for service connected sinusitis, currently rated as noncompensable prior to May 5, 2015, and 10 percent thereafter.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, her present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

This appeal arises from a claim of entitlement to service connection for sinusitis received at the RO on April 19, 2011. In a May 2014 rating decision, VA granted service connection for sinusitis and assigned an initial disability rating of 0 percent under Diagnostic Code 6512, effective April 19, 2011. In an October 2015 decision, VA granted an increased rating of 10 percent, effective May 5, 2015, the date of a VA examination.

Under Diagnostic Code 6512, all forms of sinusitis are evaluated under the General Formula for Sinusitis (DC's 6510 through 6514). A 50 percent rating is appropriate following radical surgery with chronic osteomyelitis, or; near	constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. A 30 percent rating is appropriate with three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A rating of 10 percent is appropriate with one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. A noncompensable rating is assigned where sinusitis is detected by X-ray only. Note: An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, Diagnostic Code 6512.

The report of a December 2011 Sinusitis Examination reveals a history of chronic frontal sinusitis diagnosed in 1985. The Veteran complained of a lot of post nasal drip, especially with cold weather. She reported 4 to 5 times she had treated with antibiotics; however, she did not describe over what period of time this occurred. That year, she had taken Zyrtec 2 to 3 times per month. The examiner assessed that there had been no non-incapacitating episodes in the prior 12 months characterized by headaches, pain, purulent discharge or crusting, and no incapacitating episodes requiring prolonged antibiotic treatment in the prior 12 months. X-rays of the sinuses were normal. There was no effect of the condition on the ability to work.

The report of a May 2015 VA Sinus Examination reveals the Veteran's complaint of daily sinus draining, worse in winter. She claimed to take lots of antibiotics every year. There was no history of sinus surgery. The Veteran had 5 non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the prior 12 months. The Veteran had 1 incapacitating episode of sinusitis requiring prolonged antibiotic treatment in the prior 12 months. Her sinusitis had flares at least every other month requiring antibiotics, an indication that the condition was worsening.

A privately completed November 2015 Sinusitis DBQ reveals that the Veteran had been experiencing chronic sinus symptoms year round for 30 years. Symptoms included nasal congestion, post-nasal drip, sinus pain/pressure, ocular itching, sore throats and sinus infections. The sinusitis section of the DBQ was not completed. A September 8, 2015, CT scan of the sinuses was negative. The Veteran described chronic sino-nasal symptoms and headaches with treatment for sinusitis 2 to 4 times per year. 

An October 23, 2017, letter from Dr. Hudson states that the Veteran had been under her care for over 20 years for chronic sinusitis and chronic asthma. Since she had treated the Veteran, she had shown progressively worse symptoms of these conditions. Her condition had been worsened due to her active military service. She had been unable to work for several years and had been granted disability. She had come to the office for treatment at least 3 to 4 times a year and had been capable of doing her treatment at home when her condition flared up, which was at least 5 to 6 times a year.

After a review of all of the evidence, the Board finds that a higher rating is not warranted either prior to May 5, 2015, or since May 5, 2015. 

Prior to May 5, 2015, there were no non-incapacitating episodes in a 12-month period, characterized by headaches, pain, purulent discharge or crusting, and no incapacitating episodes requiring prolonged antibiotic treatment.

Since May 5, 2015, the Veteran's sinusitis has been manifested by 5 non-incapacitating episodes of sinusitis over a 12-month period, characterized by headaches, pain and purulent discharge or crusting, and 1 incapacitating episode of sinusitis requiring prolonged antibiotic treatment. The evidence does not substantiate 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

The Board acknowledges that the Veteran has to take antibiotics frequently. However, this is not the sole criterion for establishing an incapacitating episode. The criteria specifically require prescription of bed rest by a physician and treatment by a physician to qualify as an incapacitating episode. This criterion is not substantiated here. 

The Board acknowledges the statement of Dr. Hudson that since she had treated the Veteran, she had shown progressively worse, and that she had been unable to work for several years and had been granted disability. This statement is not probative of the criteria for any higher rating. Nor is it probative evidence that her sinusitis has resulted in unemployability. 

The Board has considered whether application of any diagnostic code is appropriate. The Veteran also has allergic rhinitis and asthma; however, these are not service-connected conditions. Indeed, service connection has been adjudicated and denied for allergic rhinitis, making application of that diagnostic code inappropriate. In light of the specific diagnosis of sinusitis, the Board finds that the General Formula for Sinusitis is the most appropriate. See Copeland v. McDonald, 27 Vet. App. 333, 338 (2016) (when a condition is specifically listed in the rating schedule, it may not be rated by analogy), citing Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted'").

In sum, prior to May 5, 2015, the criteria for a compensable rating for sinusitis were not met and were not more nearly approximated that were those for the 0 percent rating. Since May 5, 2015, the criteria for a rating in excess of 10 percent were not met and were not more nearly approximated than were those for the 10 percent rating. As such, the Board finds that an increased disability rating for sinusitis is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.











						[CONTINUED ON NEXT PAGE]

Neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans  

Department of Veterans Affairs


